Case 2:20-cv-09316-SB-MRW Document 1 Filed 10/09/20 Page 1 of 10 Page ID #:1




  1 ANDREW V. JABLON (SBN 199083)
    E-Mail: ajablon@rpblaw.com
  2 ALISA S. EDELSON (SBN 216269)
    E-Mail: aedelson@rpblaw.com
  3 RESCH POLSTER & BERGER LLP
    1840 Century Park East, 17th Floor
  4 Los Angeles, California 90067
    Telephone: 310-277-8300
  5 Facsimile: 310-552-3209
  6 Attorneys for Plaintiffs 2045 Sawtelle I,
    LLC; and 2045 Sawtelle II, LLC
  7
  8
  9                          UNITED STATES DISTRICT COURT
 10              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 11
 12 2045 SAWTELLE I, LLC; AND 2045              Case No.
    SAWTELLE II, LLC,
 13                                             COMPLAINT FOR BREACH OF
              Plaintiffs,                       CONTRACT
 14
         vs.
 15                                             DEMAND FOR JURY TRIAL
    THE KINGDOM OF SAUDI ARABIA,
 16 doing business as THE ROYAL
    CONSULATE OF SAUDI ARABIA;
 17 AND DOES 1-10,
 18                   Defendants.
 19
 20                                    INTRODUCTION
 21              1.   After the Kingdom of Saudi Arabia, doing business as the Royal
 22 Consulate of Saudi Arabia, (“Consulate” or “Tenant”) failed and refused to pay the
 23 nearly three-quarters of a million dollars in rent payments due and owing under its
 24 lease for the property that Tenant formerly occupied at 2045 Sawtelle Blvd., Los
 25 Angeles, CA 90025 (the “Premises”), and as the Consulate further breached its lease
 26 by leaving the Premises damaged and strewn with trash, Plaintiffs 2045 Sawtelle I,
 27 LLC and 2045 Sawtelle II, LLC (collectively “Plaintiffs” or “Landlord”) have no
 28 choice but to bring this action.


      786744.2
Case 2:20-cv-09316-SB-MRW Document 1 Filed 10/09/20 Page 2 of 10 Page ID #:2




  1                               JURISDICTION AND VENUE
  2              2.   This Court has subject matter jurisdiction over all of the claims in this
  3 Complaint pursuant to 28 U.S. Code § 1330 because the action is against a foreign
  4 state, as defined in that title. Additionally, this Court has subject matter jurisdiction
  5 over all of the claims in this Complaint pursuant to 28 U.S.C. § 1332(a) because the
  6 parties are diverse and the amount in controversy exceeds $75,000.
  7              3.   Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) in that a
  8 substantial part of the events giving rise to the claims occurred in this judicial district,
  9 and the Tenant’s principal place of business is within this judicial district.
 10                                        THE PARTIES
 11              4.   Plaintiff 2045 Sawtelle I, LLC (“Sawtelle I”) is a California limited
 12 liability company, with its principal place of business in Beverly Hills, California.
 13 Together with 2045 Sawtelle II, LLC (“Sawtelle II”), Sawtelle I is the owner of the
 14 Premises.
 15              5.   Plaintiff Sawtelle II is a California limited liability company, with its
 16 principal place of business in Beverly Hills, California. Together with Sawtelle I,
 17 Sawtelle II is the owner of the Premises.
 18              6.   As detailed below, The Kingdom of Saudi Arabia (“KSA”), operating as
 19 the Royal Consulate of Saudi Arabia, operated the consulate offices for the KSA in
 20 Los Angeles at the Premises from approximately April 1, 1995 through August 31,
 21 2020.
 22              7.   Plaintiffs are unaware of the true names or identifies of the Defendants
 23 sued herein as DOES 1 through 10, inclusive, and therefore sue these Defendants by
 24 such fictitious names. Plaintiffs will amend its Complaint to allege their true names
 25 and capacities when ascertained. Plaintiffs are informed and believe, and based
 26 thereon allege, that each of the fictitiously named Defendants is responsible in some
 27 manner for the occurrences alleged in this Complaint, and for Plaintiffs’ injury as
 28 alleged in this Complaint.          References hereinafter made to specifically named


      786744.2                                     2
Case 2:20-cv-09316-SB-MRW Document 1 Filed 10/09/20 Page 3 of 10 Page ID #:3




  1 defendants shall be deemed to refer to and include the fictitiously named defendants
  2 sued herein as DOES 1 through 10, inclusive, unless otherwise indicated.
  3              8.    Plaintiffs are informed and believe, and based thereon allege, that at all
  4 times herein relevant, each of the Defendants, including the DOE Defendants, was
  5 either an agent, representative, partner, alter ego and/or joint venturer of the other
  6 defendants and that each of said Defendants either participated in, planned,
  7 authorized, ratified, adopted and assisted in, conspired in, or acted as an accomplice
  8 to one or more of the various acts, omissions, and agreements alleged herein or is
  9 otherwise legally responsible therefor.
 10                                  GENERAL ALLEGATIONS
 11              9.    On or about January 23, 1994, Plaintiffs’ predecessor-in-interest,
 12 Sawtelle Courtyard Partners L.P. (the “Predecessor Landlord”), on the one hand,
 13 and Tenant, on the other hand, entered into a Lease for the Premises, which was dated
 14 for reference purposes as of April 1, 1995 (the “1995 Lease”). Attached hereto as
 15 Exhibit 1 is a true and correct copy of the 1995 Lease. Plaintiff notes that case law
 16 and the United States government treats consulates, permanent missions, and
 17 embassies as the foreign state that they represent, and not a separate legal entity.
 18 Accordingly, Plaintiff has named the KSA, doing business as the Royal Consulate of
 19 Saudi Arabia (i.e., the name under which the KSA executed the 1995 Lease) as the
 20 defendant.
 21              10.   On or about January 23, 1995, Predecessor Landlord and Tenant
 22 executed a First Amendment to the 1995 Lease (the “First Amendment”), dated for
 23 reference purposes as of December 1, 1994. Attached hereto as Exhibit 2 is a true
 24 and correct copy of the First Amendment.
 25              11.   On or about March 9, 2000, Predecessor Landlord and Tenant entered
 26 into a Second Amendment to the 1995 Lease (the “Second Amendment”). Attached
 27 hereto as Exhibit 3 is a true and correct copy of the Second Amendment.
 28


      786744.2                                      3
Case 2:20-cv-09316-SB-MRW Document 1 Filed 10/09/20 Page 4 of 10 Page ID #:4




  1              12.   On or about November 9, 2000, Predecessor Landlord and Tenant
  2 entered into a Third Amendment to the 1995 Lease (the “Third Amendment”).
  3 Attached hereto as Exhibit 4 is a true and correct copy of the Third Amendment.
  4              13.   On or about February 14, 2002, Predecessor Landlord and Tenant
  5 entered into a Fourth Amendment to the 1995 Lease (the “Fourth Amendment”).
  6 Attached hereto as Exhibit 5 is a true and correct copy of the Fourth Amendment.
  7              14.   On or about January 20, 2004, Predecessor Landlord and Tenant entered
  8 into a Fifth Amendment to the 1995 Lease (the “Fifth Amendment”). Attached
  9 hereto as Exhibit 6 is a true and correct copy of the Fifth Amendment.
 10              15.   On or about April 30, 2007, Predecessor Landlord and Tenant entered
 11 into a Sixth Amendment to the 1995 Lease (the “Sixth Amendment”). Attached
 12 hereto as Exhibit 7 is a true and correct copy of the Sixth Amendment.
 13              16.   On or about April 15, 2008, Predecessor Landlord and Tenant entered
 14 into a Seventh Amendment to the 1995 Lease (the “Seventh Amendment”).
 15 Attached hereto as Exhibit 8 is a true and correct copy of the Seventh Amendment.
 16              17.   On or about April 1, 2011, Predecessor Landlord and Tenant entered into
 17 an Eighth Amendment to the 1995 Lease (the “Eighth Amendment”). Attached
 18 hereto as Exhibit 9 is a true and correct copy of the Eighth Amendment.
 19              18.   Hereinafter, the 1995 Lease, First Amendment, Second Amendment,
 20 Third Amendment, Fourth Amendment, Fifth Amendment, Sixth Amendment,
 21 Seventh Amendment, and Eight Amendment will be referred to Collectively as the
 22 “Lease”.
 23              19.   In August, 2016, Tenant further executed an Estoppel Certificate (the
 24 “Estoppel Certificate”) confirming, inter alia, that the Lease constitutes the entire
 25 agreement between Predecessor Landlord and Tenant and that the Lease expires as of
 26 March 31, 2020. Attached hereto as Exhibit 10 is a true and correct copy of the
 27 executed Estoppel Certificate.
 28


      786744.2                                     4
Case 2:20-cv-09316-SB-MRW Document 1 Filed 10/09/20 Page 5 of 10 Page ID #:5




  1              20.    On or about September 30, 2016, Predecessor Landlord assigned to
  2 Plaintiffs, and Plaintiffs assumed, all of Predecessor Landlord’s right, title and interest
  3 to the Premises and the Lease pursuant to an Assignment and Bill of Sale made as of
  4 September 30, 2016 (the “Assignment”). Pursuant to the Assignment, Plaintiffs
  5 became the landlord under the Lease. Attached hereto as Exhibit 11 is a true and
  6 correct copy of the Assignment.
  7              21.    Plaintiffs have performed all the terms, conditions, covenants, and
  8 promises required to be performed by them in accordance with the Lease, except those
  9 which Plaintiffs have been prevented from performing by Tenant, or those acting at
 10 its direction or on its behalf.
 11                    FIRST CAUSE OF ACTION (BREACH OF CONTRACT)
 12                                         (Against All Defendants)
 13              22.    Plaintiff incorporates by reference and realleges each of the allegations
 14 contained in paragraphs 1 through 21 above
 15              23.    Pursuant to the terms of the Lease, and as confirmed by the Estoppel
 16 Certificate, the term of the Lease expired as of March 31, 2020.
 17              24.    Pursuant to Section 15.2 of the Lease,
 18                     If Tenant, with or without Landlord's consent remains in
 19                     possession of the Premises or any part thereof after the
 20                     expiration of the term hereof such occupancy shall be a
 21                     tenancy from month to month upon all the provisions of this
 22                     Lease except that (a) the "Annual Rental" during such
 23                     tenancy shall be and mean to a monthly rental payable in
 24                     advance at two hundred percent (200%) of one twelfth of
 25                     the Annual Rental for the last Lease Year of the term. . .
 26 (Exhibit 1, § 15.2)
 27 / / /
 28 / / /


      786744.2                                       5
Case 2:20-cv-09316-SB-MRW Document 1 Filed 10/09/20 Page 6 of 10 Page ID #:6




  1              25.   The “Annual Rental for the last Lease Year of the term” (as defined in
  2 the Lease) was $1,364,940.96.
  3              26.   Tenant failed to vacate the Premises after the expiration of the scheduled
  4 term of the Lease and, by operation of law, its tenancy converted to a holdover
  5 tenancy. Accordingly, its base rent became $227,490.16 per month (i.e., 200% of one
  6 1/12th of $1,364,940.96.)
  7              27.   Pursuant to Section 5.1 of the Lease,
  8                    Tenant shall pay to Landlord Tenant's share of the
  9                    Operating Excess [the “CAM Charges”] for any calendar
 10                    year for the entire term of this Lease as provided in this
 11                    Section 5.1. The Term Operating Excess means annual
 12                    Operating Expenses less $245,353.45. . . If the term of this
 13                    Lease commences other than on the first day of a calendar
 14                    year or ends other than on the last day of a calendar year,
 15                    the amount of the Operating Expenses for such year shall
 16                    be prorated based on the actual number of days in such year
 17                    that this Lease was in effect, using a 360 day year, and
 18                    Tenant shall be obligated to pay to Landlord only the
 19                    amount of the Tenant's Percentage times that portion of
 20                    such year that this Lease was in effect. . . .
 21 (Exhibit 1, § 5.1). The $245,353.45 deduction was subsequently amended by the
 22 Eighth Amendment to $350,000.00. (Exhibit 9, ¶ 3.)
 23              28.   Pursuant to Section 13.4 of the Lease,
 24                    If Tenant fails to make any payment of rent, expenses or
 25                    other amounts required of Tenant under this Lease within
 26                    ten (10) days of the date such amount is due as set forth in
 27                    this Lease, then, in addition to any other amounts
 28                    recoverable by Landlord hereunder, Tenant shall pay


      786744.2                                        6
Case 2:20-cv-09316-SB-MRW Document 1 Filed 10/09/20 Page 7 of 10 Page ID #:7




  1                    Landlord a late charge in an amount equal to $0.01 for each
  2                    dollar past due. . . .
  3 (Exhibit 1, § 13.4)
  4              29.   Pursuant to Section 13.5 of the Lease,
  5                    All amounts which Tenant is obligated to pay Landlord
  6                    pursuant to this Lease or when due shall bear interest at the
  7                    maximum interest rate chargeable by law, not to exceed
  8                    seven percent (7%) per annum, from the due date until paid,
  9                    unless otherwise specifically provided herein. If a late
 10                    charge is due with respect to such amount pursuant to
 11                    Section 13.4, such interest shall commence to accrue thirty
 12                    (30) days following the date such amount is due. . . .
 13 (Exhibit 1, § 13.5)
 14              30.   On or about July 20, 2020, Landlord served the Tenant with a notice
 15 terminating its holdover tenancy effective as of August 31, 2020. Thereafter, on or
 16 about August 31, 2020, Tenant vacated the Premises and returned possession to the
 17 Landlord.
 18              31.   As noted above, pursuant to the express terms of the Lease, Tenant’s
 19 base rent for the period of its holdover tenancy was $227,490.16 per month for each
 20 of the five (5) months (i.e., April 1, 2020 through August 31, 2020) its remained in
 21 possession – i.e., $1,137,450.80 in total.
 22              32.   As noted above, pursuant to the express terms of the Lease, Tenant was
 23 also obligated to pay CAM charges incurred during the holdover period. Such CAM
 24 charges, calculated as per the Lease, amounted to $128,418.91.
 25              33.   Tenant has failed and refused to pay, let alone timely pay, the full amount
 26 of its base rent, or any of its CAM charges.
 27              34.   As of October 1, 2020, Tenant has failed to pay:
 28                    a.     Base rent totaling $568,725.40 (representing $1,137,450.80, less


      786744.2                                       7
Case 2:20-cv-09316-SB-MRW Document 1 Filed 10/09/20 Page 8 of 10 Page ID #:8




  1 sums paid of $568,725.40);
  2                    b.    CAM charges totaling $128,418.91;
  3                    c.    Late Fees totaling $12,658.70; and
  4                    d.    Interest totaling $12,095.03 through September 30, 2020.
  5              35.   Accordingly, as a direct and proximate result of Tenant’s breach,
  6 Plaintiffs have suffered damages of no less than $721,898.04, plus interest that is
  7 continuing to accrue at the contractually agreed upon rate of 7% per annum.
  8                SECOND CAUSE OF ACTION (BREACH OF CONTRACT)
  9                                     (Against All Defendants)
 10              36.   Plaintiff incorporates by reference and realleges each of the allegations
 11 contained in paragraphs 1 through 21 above
 12              37.   Pursuant to Section 8.1 of the Lease:
 13                    . . .Upon surrender of the Premises to Landlord, Tenant shall
 14                    deliver the Premises to Landlord, broom clean, in as good
 15                    order, condition and repair as they are on the
 16                    commencement of the term of this Lease, ordinary and
 17                    reasonable wear excepted. . . .
 18 (Exhibit 1, § 8.1).
 19              38.   Upon surrender of the Premises, however, Defendant failed to leave the
 20 Premises broom clean, let alone in good order, condition and repair. By way of
 21 example, and not limitation, the Defendant left balconies covered with discarded
 22 potted plants, rooms with broken furniture and appliances, as well as general debris
 23 throughout the Premises. In addition, apparently during the process of removing
 24 personal property and/or trade fixtures, Tenant damaged building systems, including
 25 but not limited to the parking garage gate controllers (rendering the gates inoperable)
 26 as well as the magnetic locks on multiple patio doors (rendering them unable to be
 27 secured). Further, without Landlord approval, Tenant installed walls and gates on
 28 two of the parking levels, which were left in place by the Defendant upon surrender


      786744.2                                      8
Case 2:20-cv-09316-SB-MRW Document 1 Filed 10/09/20 Page 9 of 10 Page ID #:9




  1 of the Premises and which needed to be removed. Finally, debris was left throughout
  2 the parking garage, including discarded furniture, appliances and building materials.
  3              39.   Accordingly, as a direct and proximate result of Tenant's breach,
  4 Plaintiffs have suffered damages subject to proof at trial, but estimated at in excess of
  5 $20,000.
  6
  7 WHEREFORE, Plaintiff prays for relief against Defendants as follows:
  8 As to the First Cause of Action
  9              1.    For damages in an amount no less than $721,898.04, plus interest thereon
 10 as provided by contract and/or law at the maximum allowable legal rate;
 11              2.    For Plaintiff’s reasonable attorneys’ fees, to the maximum extent
 12 allowable by contract and/or law;
 13              3.    For Plaintiff’s costs of suit incurred herein; and
 14              4.    For such other relief as the Court deems just and proper.
 15 As to the Second Cause of Action
 16              1.    For damages in an amount subject to proof at trial, but estimated at no
 17 less than $20,000, plus interest thereon as provided by contract and/or law at the
 18 maximum allowable legal rate;
 19              2.    For Plaintiff’s reasonable attorneys’ fees, to the maximum extent
 20 allowable by contract and/or law;
 21              3.    For Plaintiff’s costs of suit incurred herein; and
 22              4.    For such other relief as the Court deems just and proper.
 23 DATED: October 9, 2020                     RESCH POLSTER & BERGER LLP
 24
                                               By:
 25                                                         ANDREW V. JABLON
 26                                                          Attorneys for Plaintiffs
                                                     2045 Sawtelle I, LLC; and 2045 Sawtelle
 27                                                                   II, LLC
 28


      786744.2                                       9
Case 2:20-cv-09316-SB-MRW Document 1 Filed 10/09/20 Page 10 of 10 Page ID #:10




   1                                  DEMAND FOR JURY TRIAL
   2              Plaintiff hereby demands a trial by jury in this action.
   3
   4 DATED: October 9, 2020                      RESCH POLSTER & BERGER LLP
   5
                                                 By:
   6
                                                              ANDREW V. JABLON
   7                                                           Attorneys for Plaintiffs
   8                                                   2045 Sawtelle I, LLC; and 2045 Sawtelle
                                                                        II, LLC
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


       786744.2                                        10
